Name: Council Regulation (EEC) No 3401/90 of 8 November 1990, temporarly suspending the autonomous common customs tariff duties on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 90 Official Journal of the European Communities No L 332 / 15 COUNCIL REGULATION (EEC) No 3401 /90 of 8 November 1990 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production,Having regard to the Treaty establishing the EuropeanEconomic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1991 . Article 2 This Regulation shall enter into force on 1 January 1991 . Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production , and in other cases to suspend them completely ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1990. For the Council The President P. ROMITA No L 332/ 16 Official Journal of the European Communities 30 . 11 . 90 ANNEX CN code Description Rate of autonomous ^ duty (% ) ex 2843 90 90 Carboplatin ( INN) 0 ex 2903 30 10 Carbon tetrafluoride (tetrafluoromethane) 0 ex 2907 29 90 6 ,6 ',6"-Tri-tert-butyl-4 ,4 ' ,4"-( 1 -methylpropan-1 -yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 0 ex 2917 39 90 Sodium 3 ,5-bis(methoxycarbonyl)benzenesulphonate 0 ex 2918 19 90 Pravastatin sodium (INNM) 3,5 ex 2918 19 90 Ammonium (3R,5R)-7-[(lS,2S,6R,8S,8 aR )-8-(2 ,2-dimethylbutyryloxy)-l ,2 ,6,7,8 ,8a-hexahydro-2 ,6-dimethyl ­ 1 -naphthyl]-3 ,5-dihydroxyheptanoate 3,5 ex 2918 29 90 Octadecyl 3-(3,5-di-terJ-butyl-4-hydroxyphenyl)propionate 0 ex 2921 59 00 2,2 '-Dichloro-4 ,4 '-methylenedianiline 0 ex 2926 90 90 2-Cyanoacetamide 0 ex 2929 10 00 m-Isopropenyl-a,a-dimethylbenzyl isocyanate 0 ex 2930 90 80 Probucol (INN) 3,8 ex 2932 29 90 2 '-Anilino-6'- [ethyl( tetrahydrofurfuryl )amino]-3 '-methylspiro [isobenzofuran- 1 (3H),9'-xanthene]-3-one 0 ex 2932 29 90 2'-Anilino-6'-diethylamino-3'-methylspiro[isobenzofuran-l(3H),9'-xanthene]-3-one 0 ex 2932 29 90 Etoposide (INN) 0 ex 2933 39 90 2-(4-Pyridyl)ethanesulphonic acid 0 ex 2933 59 90 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 0 ex 2933 90 60 Estazolam (INN) 4 ex 2934 90 60 Etizolam (INN) 4 ex 2934 90 60 Clonazepam (INN) 4 ex 2934 90 60 Teniposide (INN) 0 ex 2934 90 90 ex 3004 90 99 2 ',3 '-Dideoxyinosine 0 ex 2935 00 00 Sulfadimethoxine (INN) and its sodium salt 3,3 ex 2937 99 00 Des-l-alanine-[125-serine] interleukin-2 (human) 0 ex 2940 00 90 Ribose 0 ex 2941 10 00 Piperacillin (INN) 4,1 ex 2941 10 00 ex 3004 10 10 Piperacillin sodium (INNM) 3,6 30. 11 . 90 Official Journal of the European Communities No L 332/ 17 CN code Description Rate of autonomous duty (% ) ex 2941 30 00 Minocycline ( INN) and its salts 0 ex 2941 50 00 Clarithromycin (INN) 2,7 ex 2941 90 00 Josamycin (INN) 2,7 ex 2941 90 00 Josamycin propionate ( INNM) 2,7 ex 2941 90 00 Midecamycin ( INN) and its acetates 2,7 ex 2941 90 00 Rokitamycin (INN) 2,7 ex 2941 90 00 Clindamycin (INN) and its salts and esters 0 ex 2941 90 00 Kanamycin sulphate ( INNM) 0 ex 2941 90 00 Lincomycin ( INN) and its salts and esters, for the manufacture of medicaments of heading No 3003 or 3004 (a) 0 ex 2941 90 00 Cefotetan (INN) 0 ex 2941 90 00 Ceftizoxime sodium (INNM) 0 ex 2941 90 00 Cefotiam dihydrochloride (INNM) 0 ex 2941 90 00 Cefmenoxime hemihydrochloride (INNM) 0 ex 2941 90 00 ex 3004 20 90 Amikacin (INN) and its salts 0 ex 3004 90 19 Purified collagen dispersed in a phosphate physiological saline solution , whether or not containing ' lidocaine ( INN) 3 ex 3004 90 99 Carboplatin (INN) mixed with mannitol 0 ex 3004 90 99 Preparation containing des-l-alanine-(125-serine) interleukin-2 (human), obtained from genetically-manipulated Escherichia colt 0 ex 3206 49 90 Black preparation of iron-oxide pigments, in liquid form, with a maximum particle-size not exceeding 20 nanometres and containing by weight 25 % or more of Fe2C&gt;3 , for the manufacture of goods of heading No 3304 or 9608 (a) 0 ex 3701 91 00 Film in the flat , put up in disc form and incorporated in a cartridge 5,3 3805 20 00 Pine oil 1,7 ex 3815 19 00 Catalyst , in the form of spheres of a diameter of 4,2 mm or more but not exceeding 9 mm, consisting of a mixture of oxides of molybdenum, tungsten , vanadium , copper and strontium, on a support of silicon dioxide and/or aluminium oxide , for use in the manufacture of acrylic acid (a ) 0 ex 3815 19 00 Catalyst consisting of organo-metallic compounds of titanium, magnesium and aluminium on a support of silicon dioxide , in the form of a suspension in tetrahydrofuran 0 ex 3815 90 00 Catalyst , consisting of dialkyldimethylammonium acetate of chain-lengths of 16 and 18 carbon atoms, suspended in organic solvents to a concentration by weight of 40 % or more 0 No L 332 / 18 Official Journal of the European Communities 30 . 11 . 90 CN code Description Rate of autonomous duty (% ) ex 3823 90 98 Spent catalyst , in the form of rodlets of diameter of 1 mm or more but not exceeding 3 mm, containing a mixture of sulphides of tungsten and of nickel on a support of zeolite, containing by weight not more than 10 % of tungsten and not more than 10 % of nickel , for regeneration as a catalyst for hydrocarbon-cracking (a ) 0 ex 3823 90 98 Mixture containing by weight:  7 % or more but not more than 9 % of 2-methyl-l,3-phenylene diisocyanate ,  31 % or more but not more than 34 % of 4-methyl-l ,3-phenylene diisocyanate,  10 % or more but not more than 13 % of 2,4'-methylenediphenyl diisocyanate ,  46 % or more but not more than 49 % of 4,4'-methylenediphenyl diisocyanate 0 ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 (b) to Chapter 39 , of a specific gravity of 0,945 or more but not exceeding 0,985 , for the manufacture of typewriter ribbon or similar ribbon ( a) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 ex 3901 90 00 Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid 0 ex 3903 90 00 Copolymer , entirely of maleic anhydride with styrene , or entirely of maleic anhydride with styrene and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3906 90 00 Copolymer of acrylonitrile with methyl acrylate, modified with polybutadiene-acrylonitrile (NBR) 0 ex 3907 20 90 a-4-Hydroxybutyl-&lt;o-hydroxypoly(oxytetramethylene), containing less than 1 mg/kg of halogen and of metal , and of a colour not exceeding 20 units on the Hazen scale 0 ex 3909 40 00 Polycondensation products of phenol with formaldehyde , in the form of hollow spheres of a diameter of less than 150 micrometres 0 ex 3911 90 10 Poly(oxy-l ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4-phenylene), in one of the forms mentioned in note 6 (b) to Chapter 39 3,5 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Polyethylene terephthalate film , dyed in the mass, of a thickness not exceeding 25 micrometres and metallized on one side 6 ex 3919 90 31 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 Reflecting polyester sheeting embossed in a regular pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (a ) 0 ex 3920 30 00 ex 3921 90 60 Laminated sheet or strip , consisting of a film of a thickness of 100 micrometres or more but not exceeding 200 micrometres, composed of a blend of a thermoplastic elastomer (TPE) of styrene-butadiene-styrene (SBS) with polyethylene or polypropylene, coated or covered on both sides with a film of polypropylene of a thickness not exceeding 20 micrometres 0 ex 3920 42 11 ex 3920 42 91 Reflecting sheeting, consisting solely of a single layer of polyvinyl chloride, wholly embossed on one side in a regular pyramidal pattern 0 ex 3920 69 00 ex 3921 90 19 Iridescent film of polyester with polyethylene 0 ex 3920 69 00 Film of a copolymer of ethane-1,2-diol and naphthalene-2,6-dicarboxylic acid, of a thickness of less than 10 micrometres, for the manufacture of video-cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm per second (a) 0 30. 11 . 90 No L 332/ 19Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 3920 99 50 Film of a mixture of polyvinylidene fluoride with an acrylic polymer , of a thickness of 40 micrometres or more but not exceeding 60 micrometres 0 ex 4811 21 00 Impregnated paper coated or covered with a pressure-sensitive self-adhesive layer, the whole :  of a tensile of 2 200 N/m or more but not exceeding 3 400 N/m (as determined by the DIN 53455 method),  of a stretch factor of 3,0 % or more but not exceeding 4,5 % (as determined by the DIN 53455 method) and of adhesivity on stainless steel (as determined by the Finat FTM 1 method):  of 50 N/m or more but not exceeding 225 N/m, at a temperature of 23 °C ( ± 3 °C) and a relative humidity of 50 % ( ± 5 % )  not exceeding 250 N/m after aging for three weeks at a temperature of 70 °C 0 ex 5509 41 10 ex 5509 41 90 ex 5509 42 10 ex 5509 42 90 Flame-resistant textile-fibre yarn , containing by weight 75 % or more of acetalised polyvinyl alcohol [vinylal (ISO)] and not more than 15 % of modal (ISO) 0 ex 5603 00 93 ex 5603 00 95 Nonwovens of polypropylene consisting of a melt-blown central layer, laminated on each side with spun-bonded fibres , of a thickness not exceeding 550 micrometres and of a weight not exceeding 80 g/m2, in the piece or simply cut into rectangular shape , not impregnated 0 ex 5911 10 00 Needle-punched synthetic fibre felts on a woven synthetic fibre base not containing polyester, coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a) 0 ex 5911 10 00 Needle-punched polyester felts on a woven polyester base, coated or covered on one side with polytetrafluoroethylene film , of a weight not exceeding 500 g/m2 , for the manufacture of filtration products (a) 0 6305 10 10 Sacks and bags, of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 5303 0 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used, of flax or of sisal o ex 6903 20 90 Yarn of continuous ceramic filaments, each filament containing by weight 12 % or more of diboron trioxide, not more than 26 % of silicon dioxide and 60 % or more of dialuminium trioxide 0 ex 6909 19 00 Supports for catalysts , consisting of porous cordierite or mullite ceramic pieces of roughly circular, square , rectangular, oval or asymmetrical cross-section, of an overall volume not exceeding 65 000 ml , and of an external dimension of 20 mm or more but not exceeding 1 800 mm, having, per 100 mm2 and running parallel to the main axis of symmetry, not less than one continuous channel which may be open at both ends or stopped at one end , with a total channel cross-sectional area of 10 % or more but not exceeding 90 % of the whole cross-sectional area 0 ex 8111 00 11 Electrolytic manganese of a purity by weight of 99,7 % or more, for the manufacture of non-ferrous alloys (a) 0 ex 8112 99 30 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.